                 Case 18-12491-CSS   Doc 15-1   Filed 11/05/18   Page 1 of 3



                                        Exhibit A

                                     (Proposed Order)




4813-7051-3530
EAST\162240413.1
                  Case 18-12491-CSS              Doc 15-1       Filed 11/05/18         Page 2 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
                                                                :
In re:                                                          :   Chapter 11
                                                                :
PROMISE HEALTHCARE GROUP, LLC, et al.,1 :                           Case No. 18-12491 (CSS)
                                                                :
                  Debtors.                                      :   (Joint Administration Requested)
                                                                :
--------------------------------------------------------------- x   Related D.I.: __

                    ORDER AUTHORIZING DEBTORS TO FILE UNDER SEAL
                     PORTIONS OF ITS CREDITOR MATRIX CONTAINING
                      CERTAIN INDIVIDUAL CREDITOR INFORMATION

           Upon consideration of the motion (the “Motion”)2 for entry of an order (this “Order”)

filed by the above-captioned Debtors; and the Court having found that it has jurisdiction to

consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334, and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012; and upon consideration of the First Day Declaration in


1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
    Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.
4813-7051-3530

EAST\162240413.1
                 Case 18-12491-CSS        Doc 15-1     Filed 11/05/18     Page 3 of 3



support thereof; and the Court having found that consideration of the Motion and the relief

requested therein is a core proceeding pursuant to 28 U.S.C. § 157(b); and the Court having

found that venue of this proceeding in this District is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and it appearing that notice of the Motion as set forth therein is sufficient under the

circumstances; and the Court having reviewed the Motion and having considered statements in

support of the Motion at the hearing held before this Court (together, the “Hearing”); and the

Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before the Court; and after due deliberation and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.       The Motion is GRANTED as set forth herein.

         2.        Pursuant to section 107(c) of the Bankruptcy Code and Local Rule 9018-1, the

Debtors are hereby authorized to file under seal an unredacted version of its creditor matrix.

         3.        The Clerk of Court is directed to file and maintain the unredacted creditor matrix

under seal and shall not make it publicly available. The unredacted creditor matrix shall not be

unsealed unless and until permitted by further order of this Court.

         4.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted herein.

         5.        This Court retains exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Order.

Date:    _____________, 2018
         Wilmington, Delaware
                                                ____________________________________
                                                UNITED STATES BANKRUPTCY JUDGE



4813-7051-3530
                                                   2
EAST\162240413.1
